The Honorable Jim Wood Senator, 10th District P. O. Box 604 Newport, AR 72112
Dear Senator Wood:
This is in response to your opinion request wherein you ask the following question:
   If a vacancy occurs on a County Board of Education, and the remaining members of that Board fail to fill it in sixty days after the data of vacancy, can these remaining members fill this vacancy after sixty days?
Dispositive of your inquiry is Ark. Stat. Ann. 80-205 which provides in pertinent part as follows:
   If a vacancy occurs on the Board, the vacancy shall be filled by a majority of the remaining members.  If the remaining members fail to fill vacancies within sixty (60) days after the date of vacancy, the vacancy or vacancies shall be filled by appointment by the County Judge.  If, as a result of several vacancies, only a minority of the Board remains, then the County Judge shall fill all such vacancies by appointment.
In response to your inquiry, then, it is the opinion of this Office that the remaining members of the County Board of Education may not fill a vacancy once the sixty-day period has lapsed as the responsibility for making the appointments then becomes that of the County Judge.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.
cc: William B. Coop